DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – Official Notice
In several instances the Examiner has taken Official Notice of certain aspects of the claimed subject matter.  For example, the Examiner took Official Notice that it was well-known to use amplifiers to amplify signals and that it was well-known that lasers produce single frequency light.  
The Examiner reviewed the Specification and found that it did not teach how to make and use the invention in the level of detail that would be expected if these points in the claimed subject matter were not well known.  After careful consideration, the Examiner is of the opinion that these points were well-known and, as a result, Official Notice was taken and 112(a) rejections were not made.  
However, if Applicant disagrees and challenges the Official Notice, then Applicant should also cite support in the original specification that teaches how to make and use the contested aspects to the degree necessary if they were not well-known in the art.  For example, teaching the manufacturing processes, the manufacturing specifications, and the manufacturing tolerances, and teaching the particular structure, materials, specifications, and tolerances of the final product, and teaching any necessary restrictions on operation and use so that one of ordinary skill will be able to make and use the claimed subject matter without it being well-known in the art.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, second and third to last lines, recite “said electrical pulse patter being provided …”  There is insufficient antecedent basis for this limitation.  Furthermore, it seems likely that this is a typographical error and “patter” should be “pattern”, in which case correcting the typo will also correct the lack of antecedent basis.  For the purposes of this Action, the claim will be interpreted as if there is a typographical error.  Amendment is required.
Claims 18-20 are rejected because they depend from claim 17 and fail to further limit the claim in a manner to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by 2003/0175037 (Kimmitt)

Regarding claim 1, Kimmitt teaches a system comprising:
an optical modulator configured to impress pulse signals on an optical signal (FIG. 5: Pulse Mod 36);
a waveform generator configured to establish a structure of said optical signal (FIG. 5: Modulator Controller 42 sending control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38); and
a keep-alive circuit that generates a continuous electrical pulse pattern provided (FIG. 5: Phase Shifters 50 and/or Amp 53) 
wherein said system provides a continuous seed laser pulse structure (FIG. 5: CW laser signal pulsed by Pulse Mod 36; [0036]: “continuous wave (CW) light is produced by a laser 34”).

FIG. 5 is reproduced for reference.

    PNG
    media_image1.png
    622
    502
    media_image1.png
    Greyscale


Keep Alive Circuit.
The term keep alive circuit, in and of itself, does not connote particular structure.  In the present claim, the keep alive circuit is defined by the recited function (“generates a Kimmitt, which generates a continuous electrical pulse pattern (the phase shifted and amplified CLK signal) to the Pulse Mod 36.  For background information, see the art cited below which teaches that a variety of keep alive circuits were known, having different structures depending on their functionality.  

Continuous Seed Laser Pulse Structure.
Kimmitt teaches a CW source.  The output of the system provides a continuous laser pulse structure.  Regarding the laser pulses being used as a “seed laser”, this language is directed to the manner in which the output of the system is used and does not limit the particular structure of the laser.  For example, see the PG Pub of the application at:
[0061] FIG. 4A illustrates system 400. The system 400 comprises a seed laser 405 that can serve as the initial laser source to be modulated, and optical isolator 410. The function of the optical isolator 410 is to prevent optical signals from propagating backward into the seed laser and causing instabilities, oscillations, or damage. Such backward signals could come from reflections or instabilities in downstream amplifiers. In certain embodiments the laser 405 and optical isolator 410 assembly can comprise a narrow frequency single mode CW laser diode that produces a beam 430. 

[0089] In an embodiment, a pulse generation apparatus comprises a seed laser producing an optical signal, an optical modulator configured to impress pulse signals on the optical signal, a waveform generator configured to establish a structure of the optical signal, and a keep-alive circuit that generates a continuous electrical pulse pattern provided to the optical modulator wherein the system provides a continuous seed laser pulse structure. 
In other words, the “seed” laser of the application functions to provide a laser source or an optical source, just as a conventional laser.  

Furthermore, claim 11 recites that the seed laser of claim 9 comprises a laser diode and isolator.  This is a well-known structure of a conventional laser used in communication systems, as discussed in claim 11.  
Therefore, the term “seed laser”, when read in light of the specification, does not appear to require more than the laser disclosed in Kimmet.

Regarding claim 2, Kimmitt teaches the system of claim 1 further comprising:
a synchronization circuit configured to synchronize said optical pulses to an external process (FIG. 5: Phase Shifters 50 synchronized with Data).

The Phase Shifter 50 is shown in more detail in FIG. 11.  See also [0038]:
[0038] Generally, the modulator controller 42 monitors the output optical power via the optical feedback signal 39 and maintains a desired value of the data bias signal 46 for the DM 38. For RZ modulation formats, the modulator controller 42 also simultaneously maintains a desired value of the pulse bias signal 44 for the PM 36, and controls the phase relationship between the pulse signal 52 and the data signal 56 via the phase control signal 48. 
In other words, the Modulator Controller 42 controls the Pulse Mod 36 so that the pulses are synchronized with the data signals at the Data Mod 38.  As a result, the optical pulses from Pulse Mod 36 are synchronized with an external process that provides the Data signal to the apparatus at Amp 54.


Regarding claim 5, Kimmitt teaches the system of claim 1 wherein said waveform generator further generates a marker pulse provided to said keep-alive circuit (FIG. 5: Modulator Controller 42 provides pulse to Pulse Amp 53 via Phase Shifter 50).

In particular, see [0037]:
[0037] The modulator controller 42 provides bias control to the PM 36 by means of a pulse bias control signal 44 and to the DM 38 by means of a data bias control signal 46. The modulator controller 42 also generates a phase control signal 48 to control the operation of phase shifters 50, which generate a pulse signal 52 for the PM 36 (via pulse amplifier 53) by phase shifting a reference clock CLK. The serial data signal is amplified by a data amplifier 54 and applied to the modulation input of the DM 38. The modulator controller also generates a data amplitude modulation (AM) signal 55 provided to the data amplifier 54, and a pulse AM signal 57 provided to the pulse amplifier 53. 
In other words, the controller 42 generates a marker pulse (“Pulse AM Dither”) to the keep alive circuit. 


Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmitt as applied to claim 1 above.

Regarding claim 3, Kimmitt teaches the system of claim 1 further comprising:
a single frequency laser diode, wherein said single frequency laser diode outputs said optical signal (FIG. 5: CW 34).

See also [0036]:
[0036] FIG. 5 shows a block diagram of an optical transmitter employing optical modulator control in accordance with the present invention. Referring to FIG. 5, continuous wave (CW) light is produced by a laser 34 and passed through a Pulse Modulator (PM) 36 for producing a series of optical pulses and a Data Modulator (DM) 38 to gate the pulses with the data. The PM 36 can be omitted for NRZ or DPSK modulation. A portion of the modulated optical signal (shown as optical feedback 39) is split off from the transmitter output by an optical coupler 40 and provided to a modulator controller 42. 

Furthermore, it was well known that laser can produce a single frequency of light, and the Examiner takes Official Notice thereof.  It would have been obvious that the laser of Kimmitt can be implemented in a known manner, such as with a single frequency laser.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2009/0214215 (Li)

Regarding claim 4, Kimmitt teaches the system of claim 1 further comprising:
a computer system configured to implement non-transitory instruction media for controlling said waveform generator, generating a desired waveform (FIG. 5: Modulator Controller 42).

See also, for example, [0067]:
[0067] Furthermore, the presently disclosed control system may be implemented in different ways. The low frequency electronic processing in the modulator controller 42 is suited to a Digital Signal Processing (DSP) in a micro-controller device, a traditional Central Processing Unit (CPU), or analog circuitry. Alternative implementations of the control system may examine the harmonics of the dithers introduced in the optical path rather than the fundamentals, or use non-sinusoidal dithers. The optical modulators may be implemented using many different techniques and materials, such as Mach-Zehnder or Electro-Absorption (EA). Modulator bias control is typically applied to separate bias control electrodes on the modulator sections, although it is possible in alternative embodiments to sum the bias control with the high-speed pulse and data waveforms. Differential controls are also common on high-speed modulators where true and complement versions of a control signal are applied to a modulator simultaneously. Such variants are not specifically shown in the Figures for clarity, but fall within the scope of the disclosed technique. 
Furthermore, DSPs, CPUs, and Controllers in general were known to use non-transitory instruction media for holding their programming.  
Li, for example, teaches that it was known to use a processor, memory, and other electronics in a known manner to implement methods or processes related to the operation of optical communications systems.  See, for example, FIG. 11 and [0048]:

    PNG
    media_image2.png
    838
    504
    media_image2.png
    Greyscale

[0048] FIG. 11 is a hardware block diagram of a computing device 1100 which can be used to implement various embodiments of systems and methods for electronic post-compensation of optical transmission impairments using digital backward propagation. Computing device 1100 contains a number of components that are well known in the computer arts, including a processor 1110 (e.g., microprocessor, digital signal processor, microcontroller, digital signal controller), an optical transceiver 1120, and memory 1130. These components are coupled via a bus 1140. Some embodiments also include a storage device 1150, such as non-volatile memory or a disk drive. In the embodiment of FIG. 11, impairment compensation logic 190 and backward propagation logic 765/1065 reside in memory 1130 as instructions which, when executed by processor 1110, implement systems and methods of fiber impairment compensation. Omitted from FIG. 11 are a number of conventional components that are unnecessary to explain the operation of computing device 1100. 
It would have been obvious that the controller of Kimmitt can be implemented in a known manner, such as with non-transitory instruction media as taught in Li.  In particular both are in the same technical field and the results would have been predictable (e.g., the programming of the controller in Kimmitt would be implemented with non-transitory instruction media, such as non-volatile memory or a disk drive).  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmit as applied to claim 1 above.

Regarding claim 8, Kimmitt teaches the system of claim 1 wherein said continuous seed laser pulse structure is provided to an amplifier.

It was well-known that amplifiers were used to amplify a signal when needed, and the Examiner takes Official Notice thereof.  
It would have been obvious that amplifiers can be used at the output of the apparatus of Kimmitt, such as if it was desired to amplify the signal produced by the apparatus.  For example, an amplifier in a transmitter, or along an optical link, or at a receiver.


Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by 2003/0175037 (Kimmitt)

Regarding claim 9, Kimmitt teaches a pulse generation apparatus comprising:
a seed laser producing an optical signal (FIG. 5: CW laser 34; [0036]: “continuous wave (CW) light is produced by a laser 34”);
an optical modulator configured to impress pulse signals on said optical signal (FIG. 5: Pulse Mod 36);
a waveform generator configured to establish a structure of said optical signal (FIG. 5: Modulator Controller 42 sending control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38); and
a keep-alive circuit that generates a continuous electrical pulse pattern provided to said optical modulator (FIG. 5: Phase Shifters 50 and/or Amp 53)
wherein said system provides a continuous seed laser pulse structure.

Seed Laser. 
Regarding the laser being a “seed” laser, this does not convey particular structure to the laser.  See the PG Pub of the application at:
[0061] FIG. 4A illustrates system 400. The system 400 comprises a seed laser 405 that can serve as the initial laser source to be modulated, and optical isolator 410. The function of the optical isolator 410 is to prevent optical signals from propagating backward into the seed laser and causing instabilities, oscillations, or damage. Such backward signals could come from reflections or instabilities in downstream amplifiers. In certain embodiments the laser 405 and optical isolator 410 assembly can comprise a narrow frequency single mode CW laser diode that produces a beam 430. 

[0089] In an embodiment, a pulse generation apparatus comprises a seed laser producing an optical signal, an optical modulator configured to impress pulse signals on the optical signal, a waveform generator configured to establish a structure of the optical signal, and a keep-alive circuit that generates a continuous electrical pulse pattern provided to the optical modulator wherein the system provides a continuous seed laser pulse structure. 
In other words, the “seed” laser of the application functions to provide a laser source or an optical source, just as a conventional laser.  See also corresponding method claim 17, which recites “producing an optical source”, which is consistent with the operation of a conventional laser.  
Furthermore, the Examiner notes that claim 11 further limits the seed laser to a laser diode and isolator.  This is a well-known structure of a laser used in communication systems, as discussed in claim 11.  
Therefore, the term “seed laser”, when read in light of the specification, does not appear to require more than the laser disclosed in Kimmet.

Providing a Continuous Seed Laser Pulse Structure.
With regard to the last element of the system providing a continuous seed laser pulse structure, Kimmitt outputs a continuous laser pulse structure.  

Regarding claim 10, Kimmitt teaches the pulse generation apparatus of claim 9 further comprising:
a synchronization circuit configured to synchronize said optical pulses to an external process (FIG. 5: Phase Shifters 50 synchronized with Data).

The Phase Shifter 50 is shown in more detail in FIG. 11.  See also [0038]:
[0038] Generally, the modulator controller 42 monitors the output optical power via the optical feedback signal 39 and maintains a desired value of the data bias signal 46 for the DM 38. For RZ modulation formats, the modulator controller 42 also simultaneously maintains a desired value of the pulse bias signal 44 for the PM 36, and controls the phase relationship between the pulse signal 52 and the data signal 56 via the phase control signal 48. 
In other words, the Modulator Controller 42 controls the Pulse Mod 36 so that the pulses are synchronized with the data signals at the Data Mod 38.  As a result, the optical pulses from Pulse Mod 36 are synchronized with an external process that provides the Data signal to the apparatus at Amp 54.
See also the discussion of claim 2.

Regarding claim 12, Kimmitt teaches the pulse generation apparatus of claim 9 wherein said waveform generator further generates a marker pulse provided to said keep-alive circuit (FIG. 5: Modulator Controller 42 provides pulse to Pulse Amp 53 via Phase Shifter 50).

In particular, see [0037]:
[0037] The modulator controller 42 provides bias control to the PM 36 by means of a pulse bias control signal 44 and to the DM 38 by means of a data bias control signal 46. The modulator controller 42 also generates a phase control signal 48 to control the operation of phase shifters 50, which generate a pulse signal 52 for the PM 36 (via pulse amplifier 53) by phase shifting a reference clock CLK. The serial data signal is amplified by a data amplifier 54 and applied to the modulation input of the DM 38. The modulator controller also generates a data amplitude modulation (AM) signal 55 provided to the data amplifier 54, and a pulse AM signal 57 provided to the pulse amplifier 53. 
See also the discussion of claim 5.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmit as applied to claim 9 above and further in view of .US 7,633,992 (Miao).

Regarding claim 11, Kimmitt teaches the pulse generation apparatus of claim 9 wherein said seed laser further comprises:
a laser diode ([0036]: “continuous wave (CW) light is produced by a laser 34”); and
an optical isolator.

Kimmitt teaches the use of a laser to produce the CW light.
The structure of a laser used in optical communication systems was well-known.  See, for example, Miao at FIG. 1 which illustrates a laser diode 1, a lens 2, an optical isolator 3A, and optical fiber ferrule 4, and the structure for holding the components in place.  

    PNG
    media_image3.png
    406
    471
    media_image3.png
    Greyscale


See also col. 1, last full paragraph:
FIG. 1 shows one possible configuration of some of the above-mentioned elements: a laser block 11 (including a semiconductor laser device 1 such as a laser diode, having a light-emitting surface or end), an optical lens 2 arranged in a lens holder 21, an isolator 3A arranged in an isolator holder 3B, and an optical fiber sleeve 4 (also known in the art as a ferrule, basically made up of a rigid tube) arranged in a sleeve holder 4A, are all arranged on an L-shaped support. The lens 2 is arranged for focusing the light emitted by the laser device onto an end of an optical fiber (not shown in FIG. 1) and the isolator is arranged to prevent light from being reflected back towards the laser device from the optical fiber end and the surrounding parts of the assembly. Suitable lenses, isolators and fiber sleeves (or ferrules) are well known in the art and there is no need to further describe these elements here. 
It would have been obvious that the laser of Kimmitt can be implemented in a known manner, such as with a laser diode and optical isolator as taught in Miao.  In particular, both are in the same technical field (e.g., optical communication systems and devices) and the results would have been predictable (e.g., using the laser module, including a laser diode and isolator as taught by Miao, in the apparatus of Kimmitt will produce laser light).  

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmit as applied to claim 9 above.

Regarding claim 14, Kimmitt teaches the pulse generation apparatus of claim 9 wherein said optical modulator comprises a Mach Zener Optical Modulator ([0067]: “The optical modulators may be implemented using many different techniques and materials, such as Mach-Zehnder or Electro-Absorption (EA).”).

Therefore, it would have been obvious that the modulators can be implemented in a known manner, such as with MZs.

Regarding claim 16, Kimmitt teaches the pulse generation apparatus of claim 9 wherein said continuous seed laser pulse structure is provided to an amplifier.

It was well-known that amplifiers were used to amplify a signal when needed, and the Examiner takes Official Notice thereof.  
It would have been obvious that amplifiers can be used at the output of the apparatus of Kimmitt, such as if it was desired to amplify the signal produced by the apparatus.  For example, an amplifier in a transmitter, or along an optical link, or at a receiver.
See also the discussion of claim 8.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmit as applied to claim 9 above and further in view of.US 2006/0204248 (Grigoryan)

Regarding claim 15, Kimmitt teaches the pulse generation apparatus of claim 9 further comprising:
a phase modulator (FIG. 5: Data Mod 38; [0051]: “The DM 38 generates BPSK or DPSK optical modulation”); and
a radio frequency modulation module comprising an RF source for said phase modulator (FIG. 5: Source of Data input to Amp 54 and used for the Data Mod 38).

Phase Modulator.
In addition, there are several forms of phase modulation in Kimmitt.  See, for example:
[0037] The modulator controller 42 provides bias control to the PM 36 by means of a pulse bias control signal 44 and to the DM 38 by means of a data bias control signal 46. The modulator controller 42 also generates a phase control signal 48 to control the operation of phase shifters 50, which generate a pulse signal 52 for the PM 36 (via pulse amplifier 53) by phase shifting a reference clock CLK. The serial data signal is amplified by a data amplifier 54 and applied to the modulation input of the DM 38. The modulator controller also generates a data amplitude modulation (AM) signal 55 provided to the data amplifier 54, and a pulse AM signal 57 provided to the pulse amplifier 53. 

[0038] Generally, the modulator controller 42 monitors the output optical power via the optical feedback signal 39 and maintains a desired value of the data bias signal 46 for the DM 38. For RZ modulation formats, the modulator controller 42 also simultaneously maintains a desired value of the pulse bias signal 44 for the PM 36, and controls the phase relationship between the pulse signal 52 and the data signal 56 via the phase control signal 48.

[0058] The optimal phase setting between the RZ pulses and the data modulation occurs when the RZ pulse train is centered in the data modulation eye pattern. To achieve this setting, a small phase modulation is applied to either the RZ pulse train or the data modulation signal, which has the effect of moving the RZ pulse train in time relative to the data modulation. This is illustrated in FIG. 9 for RZ and FIG. 10 for RZ-BPSK or RZ-DPSK.

RF Source.
The BPSK Data in FIG. 5 is an RF source for the phase modulator 38.  In particular, BPSK in optical communications systems was known to operate at RF frequencies.  See, for example, Grigoryan at [0020]:
[0020] FIG. 4 is the plot of measured Q-factor improvement for a sequence of RZ BPSK signals at 10 Gb/s data rate, degraded due to a broad band amplified spontaneous emission (ASE) noise, measured at the output of the semiconductor optical regenerative amplifier (SORA) relative to the Q-factor measured at the input of the SORA for a single channel operation regime at the wavelength of 1532.2 nm. Filled triangles are the Q-factor improvement measured when only the SOA 8 is used straightforwardly instead of the semiconductor optical regenerative amplifier, to amplify the same RZ BPSK sequence of signals. 
It would have been obvious that the BPSK Data of Kimmitt can be implemented in a known manner (e.g., at the RF data rate taught in Grigoryan).  In particular, both are in the same technical field and the results would have been predictable (e.g., the BPSK Data will be provided at an RF frequency).



Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by 2003/0175037 (Kimmitt)

Regarding claim 17, Kimmitt teaches a method for pulse generation comprising:
producing an optical signal (FIG. 5: CW laser 34; [0036]: “continuous wave (CW) light is produced by a laser 34”);
imparting pulse signals on said optical signal with an optical modulator (FIG. 5: Pulse Mod 36);
structuring said optical signal with a waveform generator (FIG. 5: Modulator Controller 42 42 sending control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38);
generating a continuous electrical pulse pattern with a keep-alive circuit, said electrical pulse patter being provided to said optical modulator (FIG. 5: Phase Shifters 50 and/or Amp 53); and
providing a continuous seed laser pulse structure (FIG. 5: CW laser signal pulsed by Pulse Mod 36).

Regarding claim 18, Kimmitt teaches the method for pulse generation of claim 17 further comprising:
synchronizing said optical pulses to an external process with a synchronization circuit (FIG. 5: Phase Shifters 50 synchronized with Data).

The Phase Shifter 50 is shown in more detail in FIG. 11.  See also [0038]:
[0038] Generally, the modulator controller 42 monitors the output optical power via the optical feedback signal 39 and maintains a desired value of the data bias signal 46 for the DM 38. For RZ modulation formats, the modulator controller 42 also simultaneously maintains a desired value of the pulse bias signal 44 for the PM 36, and controls the phase relationship between the pulse signal 52 and the data signal 56 via the phase control signal 48. 
In other words, the Modulator Controller 42 controls the Pulse Mod 36 so that the pulses are synchronized with the data signals at the Data Mod 38.  As a result, the optical pulses from Pulse Mod 36 are synchronized with an external process that provides the Data signal to the apparatus at Amp 54.
See also the discussion of claim 2.

Regarding claim 19, Kimmitt teaches the method for pulse generation of claim 17 further comprising:
generating a marker pulse; and providing said marker pulse to said keep-alive circuit (FIG. 5: Modulator Controller 42 and Phase Shifter 50 provide pulse to Pulse Amp 53).

In particular, see [0037]:
[0037] The modulator controller 42 provides bias control to the PM 36 by means of a pulse bias control signal 44 and to the DM 38 by means of a data bias control signal 46. The modulator controller 42 also generates a phase control signal 48 to control the operation of phase shifters 50, which generate a pulse signal 52 for the PM 36 (via pulse amplifier 53) by phase shifting a reference clock CLK. The serial data signal is amplified by a data amplifier 54 and applied to the modulation input of the DM 38. The modulator controller also generates a data amplitude modulation (AM) signal 55 provided to the data amplifier 54, and a pulse AM signal 57 provided to the pulse amplifier 53. 
See also the discussion of claim 5.  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmit as applied to claim 17 above.

Regarding claim 20, Kimmitt teaches the method for pulse generation of claim 17 further comprising:
providing said continuous seed laser pulse structure to an amplifier.

It was well-known that amplifiers were used to amplify a signal when needed, and the Examiner takes Official Notice thereof.  
It would have been obvious that amplifiers can be used at the output of the apparatus of Kimmitt, such as if it was desired to amplify the signal produced by the apparatus.  For example, an amplifier in a transmitter, or along an optical link, or at a receiver.
See also the discussion of claim 8.


Allowable Subject Matter
Claims 6, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  Crystal oscillators, count down circuits, 1 shot circuits, delay circuits, and driver circuits were known in the art.  However, the art of record does not teach the particular implementation of these elements to form the keep alive circuit as recited in claims 6, 7, and 13.  
2003/0175037 (Kimmitt) at FIG. 5 teaches an optical apparatus including a CW laser 34, a Pulse Modulator 36, a Data Modulator 38, Phase Shifters 50, a Pulse Amplifier 53, and a Modulator Controller 42 receiving feedback 39 and sending control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38.  FIG. 5 is reproduced for reference.

    PNG
    media_image1.png
    622
    502
    media_image1.png
    Greyscale


Phase Shifters 
The Phase Shifter 50 is shown in more detail in FIG. 11.  

    PNG
    media_image4.png
    437
    524
    media_image4.png
    Greyscale



Modulator Controller.
The modulator controller receives feedback 39 and sends control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38.  See also [0038]:
[0038] Generally, the modulator controller 42 monitors the output optical power via the optical feedback signal 39 and maintains a desired value of the data bias signal 46 for the DM 38. For RZ modulation formats, the modulator controller 42 also simultaneously maintains a desired value of the pulse bias signal 44 for the PM 36, and controls the phase relationship between the pulse signal 52 and the data signal 56 via the phase control signal 48. 
In other words, the Modulator Controller 42 controls the Pulse Mod 36 so that the pulses are synchronized with the data signals at the Data Mod 38.  As a result, the optical pulses from Pulse Mod 36 are synchronized with the Data signal in FIG. 5.
See also, for example, [0067]:
[0067] Furthermore, the presently disclosed control system may be implemented in different ways. The low frequency electronic processing in the modulator controller 42 is suited to a Digital Signal Processing (DSP) in a micro-controller device, a traditional Central Processing Unit (CPU), or analog circuitry. Alternative implementations of the control system may examine the harmonics of the dithers introduced in the optical path rather than the fundamentals, or use non-sinusoidal dithers. The optical modulators may be implemented using many different techniques and materials, such as Mach-Zehnder or Electro-Absorption (EA). Modulator bias control is typically applied to separate bias control electrodes on the modulator sections, although it is possible in alternative embodiments to sum the bias control with the high-speed pulse and data waveforms. Differential controls are also common on high-speed modulators where true and complement versions of a control signal are applied to a modulator simultaneously. Such variants are not specifically shown in the Figures for clarity, but fall within the scope of the disclosed technique. 
In other words, the Modulator Controller can be implemented in a known manner, such as with a DSP or CPU.

CW Laser.
The CW laser 34 is discussed at [0036]:
[0036] FIG. 5 shows a block diagram of an optical transmitter employing optical modulator control in accordance with the present invention. Referring to FIG. 5, continuous wave (CW) light is produced by a laser 34 and passed through a Pulse Modulator (PM) 36 for producing a series of optical pulses and a Data Modulator (DM) 38 to gate the pulses with the data. The PM 36 can be omitted for NRZ or DPSK modulation. A portion of the modulated optical signal (shown as optical feedback 39) is split off from the transmitter output by an optical coupler 40 and provided to a modulator controller 42. 


The following art shows that keep alive circuits were known to provide periodic packets or messages.

US 2008/0316918 (Sakauchi) at FIG. 1 illustrates a packet ring network.

    PNG
    media_image5.png
    550
    556
    media_image5.png
    Greyscale

It also teaches the use of a keep alive circuit 4045 at FIG> 9.  

    PNG
    media_image6.png
    742
    526
    media_image6.png
    Greyscale

See, for example:
[0153] The keep-alive packet transmitting/receiving circuit 4045 receives a request for transmission of the keep-alive packet from the bypass pathway port open/close determination and control circuit 4044 and, then consecutively transmits the keep-alive packet from the transmission side bypass pathway port 3012-2 via the MAC/PHY circuit 3015 in a set time interval. In addition, the keep-alive packet transmitting/receiving circuit 4045 receives a request for stopping transmission of the keep-alive packet from the bypass pathway port open/close determination and control circuit 4044 and, then stops transmission of the keep-alive packet. In addition, the keep-alive packet transmitting/receiving circuit 4045 receives the keep-alive packet from the reception side bypass pathway port 3012-1 via the MAC/PHY circuit 3015 and measures the keep-alive arrival time interval and, determines that the state of receiving no keep-alive (hereinafter to be referred to as keep alive discontinuance) has been established in the case where no reception of the keep-alive packet for not less than set time and outputs, to the bypass pathway port open/close determination and control circuit 4044, a notice that the keep alive discontinuance has been established.

US 2005/0014499 (Knoblach) teaches a communication system using a keep alive circuit.  See, for example:
[0134] The battery discharge and neck release circuit is schematically depicted in FIG. 5. The processor must constantly supply a keep alive signal to the battery discharge circuit in order to prevent the batteries from discharging. This keep alive signal comprises a square wave. The battery discharge circuit senses the low to high transitions in the keep alive signal and resets the timer (a HEF 4060) each time a transition is detected. The timer must be reset by the presence of the keep alive square wave or the timer will end it's counting and initiate the battery discharge. A high power FET closes the circuit that discharges the batteries. In one implementation of the discharge circuit, the power from the discharge circuit comes from the main batteries themselves. Because the discharge circuitry can function down to extremely low battery voltages, the batteries are effectively discharged by the time the discharge circuit is unable to function.

[0136] If the processor senses any of the conditions necessary to initiate termination, it ceases sending the keep alive signal to the discharge circuit. If the processor dies or the power fails, the keep alive signal also ceases, causing termination. The timer advances to a point where it initiates the battery discharge. Battery current flows through the resistive wire discharging the batteries and melting through the monofilament to release the balloon neck. The battery discharge continues until the main batteries are completely dead. 

The following art shows that keep alive circuits were known to protect against power loss or flicker.

US 2005/0013008 (Duboc) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example:
[0034] To further protect the user from any long loss of the image, an optional "Keep-Alive" circuit could be included to protect the projection system from momentary power outages. This circuit, as one set forth in U.S. Pat. No. 4,340,843 to Anderson, incorporated herein by reference, powers the lamp in the case of a momentary lapse in the power supply --thus allowing for a rapid restart of the projection system since no warm-up of the lamp is required. This circuit used in conjunction with the manipulation of the pixel array would make the projection display appear OFF to the user.

US 2017/0189640 (Sadwick) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example:
[0112] The present invention, in addition to providing analog and/or digital interfaces for control (including dimming and monitoring, logging, analytics, etc.) can also provide isolated (or non-isolated) power derived from, for example, but not limited to, the ballast itself. An example would be to take current/power from the ballast by rectifying the AC output from the ballast and filtering as desired or needed. As example embodiments which are not intended to be limiting in any way or form include using forward converters or flyback converters for isolated, using buck, boost, buck-boost, boost-buck, etc., linear regulators including current regulators, etc. In some embodiments of the present invention, a keep-alive circuit is used when the present invention is dimmed to very low levels or off. 

2019/0196924 (Gregg) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example:
[0031] Some embodiments of the communications switch system 105 include one or more keep-alive charging circuits 145 and/or one or more measurement circuits 147. In some cases, one or more devices (reference devices 150 and/or devices under test 160) are plugged into, or otherwise interfaced with, the communications switch system 105, but are not presently participating in testing. For example, a device is plugged into a port 110 of the communications switch system 105, but the port 110 is currently deselected by the select controller 135. In such cases, it may be desirable to leave the device powered-on and operational (e.g., so it will be available to participate in the testing when selected), but leaving the powered-on can eventually consume its battery power. Accordingly, the keep-alive charging circuits 145 can be used to source power to devices (e.g., idle devices) to help avoid those devices running out of power during execution of a testing protocol.

US 9,146,088 (Filsinger) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example, col. 4, 4th full paragraph:
 (22)    The keep-alive circuit 130 is operable to provide power to electronic components of the shock-survivable fuze 106 such as, for example, the timer 112 and the detonator 114. The keep-alive circuit 130 may comprise, for example but without limitation, a power supply, a capacitor power supply, a battery power supply, a hybrid capacitor/battery power supply, or other power supply circuit. The keep-alive circuit 130 may be combined with other components of the shock-survivable fuze 106 such as, for example, the timer 112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636